Title: Abigail Adams to John Adams, 4 May 1775
From: Adams, Abigail
To: Adams, John


     
      Braintree May 4. 1775
     
     I have but little news to write you. Every thing of that kind you will learn by a more accurate hand than mine; things remain much in the same situation here that they were when you went away, there has been no Desent upon the sea coast. Guards are regularily kept, and people seem more settled, and are returning to their husbandry.—I feel somewhat lonesome. Mr. Thaxter is gone home, Mr. Rice is going into the Army as captain of a company. We have no School. I know not what to do with John.—As Goverment is assumed I suppose Courts of Justice will be established, and in that case there may be Buisness to do. If so would it not be best for Mr. Thaxter to return? They seem to be discouraged in the study of Law, and think there never will be any buisness for them. I could have wishd they had consulted you upon the subject before you went away. Mr. Rice has asked my advice? I tell him I would have him act his pleasure. I dont chuse to advise him either way.—I suppose you will receive 2 or 3 Vol. of that forlorn Wretches Hutchisons Letters. Among many other things I hear he wrote in 1772 that Deacon Philips and you had like to have been chosen into the Counsel, but if you had you should have shared the same fate with Bowers. May the fate of Mordeca be his.—There is no body admitted into Town yet. I have made two or 3 attempts to get somebody in, but cannot succeed, so have not been able to do the Buisness you left in charge with me.—I want very much to hear from you, how you stood your journey, and in what state you find yourself now. I felt very anxious about you tho I endeavourd to be very insensible and heroick, yet my heart felt like a heart of Led. The same Night you left me I heard of Mr. Quincys Death, which at this time was a most melancholy Event, especially as he wrote in minets which he left behind that he had matters of concequence intrusted with him, which for want of a confident must die with him.—I went to see his distressed widdow last Saturday at the Coll. and in the afternoon from an allarm they had, she and her sister, with three others of the family took refuge with me, and tarried all night. She desired me to present her regards to you, and let you know she wished you every blessing, should always esteem you as a sincere Friend of her deceased husband. Poor afflicted woman, my heart was wounded for her.—I must quite the subject, and intreet you to write me by every opportunity. Your Mother desires to be rememberd to you. She is with me now. The children send Duty, and their Mamma unfeigned Love.
     
      Yours,
      Portia
     
    